Fourth Court of Appeals
                                   San Antonio, Texas
                                         JUDGMENT
                                      No. 04-22-00308-CV

                               IN THE INTEREST OF M.A.C.

                  From the 285th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2021EM503388
                          Honorable Nick Catoe Jr., Judge Presiding

      BEFORE CHIEF JUSTICE MARTINEZ, JUSTICE RODRIGUEZ, AND JUSTICE
                              VALENZUELA

        In accordance with this court’s opinion of this date, appellant’s brief is STRUCK, and this
appeal is DISMISSED. Costs of appeal are taxed against Appellant Guillermo Valverde III.

       SIGNED November 9, 2022.


                                                 _________________________________
                                                 Liza A. Rodriguez, Justice